ORDER

PER CURIAM.
Ronald Williams (“Defendant”) appeals from his conviction for attempted statutory rape in the Circuit Court of the City of St. Louis. Defendant contends in his sole point on appeal that there is insufficient evidence to support a conviction for attempted statutory rape under Section 564.011.1 In his sole point on appeal, Defendant argues that the trial court erred in overruling his motion for acquittal at the close of the evidence because there was insufficient evidence from which a reasonable juror could have found Defendant guilty of attempted statutory rape.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo.2000, unless otherwise indicated.